Idaho Code Annotated, § 14-405, as amended by the First Extraordinary Session of the 1935 Legislature, chapt. 56, page 154, provides:
"Section 14-405. Rates of Taxation — Valuation to $25,000.00. No tax shall be imposed or computed upon the amounts of exemptions hereinafter provided. The tax hereby imposed shall be upon the value of property passed or transferred in excess of the exemptions hereinafter specified, and shall be computed at the following rates:
"1. Where the person or persons entitled to any beneficial interest in such property shall be the * * * lineal ancestor, * * * of the decedent * * *, at the rate of two per cent of the clear value of such interest in such property. * * *"
The difference of opinion in this case arises out of a difference in the interpretation of the language of the next succeeding section, as follows:
"Section 14-406. Rates of Taxation — Valuation in Excess of $25,000. 1. When the market value of such property or interest passed or transferred to any of the persons mentioned in subdivision 1 of Section 14-405 exceeds $25,000 over and above the exemptions hereinafter provided for such persons, the rates of tax upon such excess shall be as follows:
"a. Upon such excess up to $50,000, four per cent thereof. *Page 800 
"b. Upon such excess, over $50,000 and up to $100,000, six per cent thereof. * * *" (Emphasis added.)
There should be no difference of opinion about what that language means. Property, over and above exemptions, of a value not exceeding $25,000, is taxable at the rate of two per cent. Property in excess of $25,000 and up to $50,000, is taxable at four per cent. Property in excess of $50,000 and up to $100,000 is taxable at six per cent.
I am in full accord with the opinion of Chief Justice Givens.